                 Case 8:19-cr-00035-TDC Document 6 Filed 01/25/19 Page 1 of 10


                                                                           U.S. Department of Justice

                                                                           United States Attorney
                                                                           District of Maryland
                                                                           Southern Division

41 Thomas
  OX\C                                                                                                DIRECT: 301-344-0197
            P. Windom                   Mailing Address:                   Office Location:
     Assistant United States Attorney   6500 Cherrywood Lane. Suite 200    6406 Ivy Lane, 8" Floor      MAIN: 301-344-4433
     Thomas.Windom@usdojgov             Greenbelt, MD 20770-1249           Greenbelt. MD 20770-1249      FAX: 301-344-4516



                                                                      January 17, 2019

     Julie Stelzig, Esq.
     Office of the Federal Defender
     6411 Ivy Lane, Suite 710
     Greenbelt, MD 20770-1405

                Re:        United States v. Aminika Wright,
                           Criminal No. [TBD]TDC-19-0035
                                               (Information)
                           Criminal No. TDC-17-0388 (Petition on Violation of Supervised Release)

     Dear Counsel:

             This letter, together with the Sealed Supplement, confirms the plea agreement (this
     "Agreement") that has been offered to your client, Aminika Wright (hereinafter "Defendant"), by
     the United States Attorney's Office for the District of Maryland ("this Office"). If the Defendant
     accepts this offer, please have the Defendant execute it in the spaces provided below. If this offer
     has not been accepted by January 18, 2019 it will be deemed withdrawn. The plea agreement as
     to the Information in Criminal No. ITBDI is entered into and will be submitted to the Court
     pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C1. The terms of the Agreement are
     as follows:

                                                  Offenses of Conviction

              1.     The Defendant agrees to waive indictment and plead guilty to Count One of the
      Information to be filed against her in this District, which will charge her with Wire Fraud, in
      violation of 18 U.S.C. § 1343. The Defendant also agrees to admit to the violation of supervised
      release alleged in the petition now pending against her at ECF No. 25 in Criminal No. TDC-17-
      0388, which alleges that the Defendant committed any federal, state, or local crime, in violation
      of the condition that the Defendant shall not commit another federal, state, or local crime. The
      Defendant admits that the Defendant is, in fact, guilty of the offense and the violation, and will so
      advise the Court.

                                                 Elements of the Offenses

             2.     The elements of the offenses to which the Defendant has agreed to plead guilty, and
      which this Office would prove if the case went to trial, are as follows:
         Case 8:19-cr-00035-TDC Document 6 Filed 01/25/19 Page 2 of 10




                                       Criminal No. [TBDJ

       Count One (Wire Fraud): That at or about the time alleged in the Information, in the District
of Maryland, (1) there was a scheme and artifice to defraud and to obtain money and property by
materially false and fraudulent pretenses, representations, and promises, as alleged in the
Information; (2) the Defendant knowingly and willfully participated in the scheme and artifice to
defraud; and (3) in execution of that scheme, the defendant transmitted or caused to be transmitted
by means of interstate wires any writings, signs, signals, pictures, or sounds, as specified in the
Information.

                                    Criminal No. TDC-17-0388

      Violation of Supervised Release: (1) The Defendant was on supervised release; and (2) the
Defendant violated a condition of supervised release.

                                             Penalties

        3.     The maximum penalties provided by statute for the offenses to which the Defendant
is pleading guilty are as follows:

                                       Criminal No. [TBD]

                           Minimum        Maximum        Supervised      Maximum      Special
 Count        Statute                      Prison         Release           Fine     Assessment
                            Prison
                                                                         $250,000
                                                                          (or twice
                                                                          the gross
            18 U.S.C.         N/A          20 years        3 years         gain or      $100
    1
             § 1343                                                         loss,
                                                                         whichever
                                                                         is greater)

                                    Criminal No. TDC-I 7-0388

       Violation of Supervised Release: Pursuant to 18 U.S.C. § 3583(e)(3) and 3583(h), because
the underlying conviction was a Class B felony, the maximum sentence is three years of
imprisonment and three years of supervised release, less any term of imprisonment imposed upon
revocation of supervised release.

                        Prison: If the Court orders a term of imprisonment, the Bureau of Prisons
has sole discretion to designate the institution at which it will be served.

                      Supervised Release: If the Court orders a term of supervised release, and
the Defendant violates the conditions of supervised release, the Court may order the Defendant
returned to custody to serve a term of imprisonment as permitted by statute, followed by an
additional term of supervised release.


                                                 2
        Case 8:19-cr-00035-TDC Document 6 Filed 01/25/19 Page 3 of 10




                      Restitution: The Court may order the Defendant to pay restitution pursuant
to 18 U.S.C. §§ 3663, 3663A, and 3664.

                         Payment: If a fine or restitution is imposed, it shall be payable immediately,
unless the Court orders otherwise under 18 U.S.C. § 3572(d). The Defendant may be required to
pay interest if the fine is not paid when due.

                       Forfeiture: The Court may enter an order of forfeiture of assets directly
traceable to the offense, substitute assets, and/or a money judgment equal to the value of the
property subject to forfeiture.

                        Collection of Debts: If the Court imposes a fine or restitution, this Office's
Financial Litigation Unit will be responsible for collecting the debt. If the Court establishes a
schedule of payments, the Defendant agrees that: (1) the full amount of the fine or restitution is
nonetheless due and owing immediately; (2) the schedule of payments is merely a minimum
schedule of payments and not the only method, nor a limitation on the methods, available to the
United States to enforce the judgment; and (3) the United States may fully employ all powers to
collect on the total amount of the debt as provided by law. Until the debt is paid, the Defendant
agrees to disclose all assets in which the Defendant has any interest or over which the Defendant
exercises direct or indirect control. Until the money judgment is satisfied, the Defendant
authorizes this Office to obtain a credit report in order to evaluate the Defendant's ability to pay,
and to request and review the Defendant's federal and state income tax returns. The Defendant
agrees to complete and sign a copy of IRS Form 8821 (relating to the voluntary disclosure of
federal tax return information) and a financial statement in a form provided by this Office.

                                          Waiver of Rights

       4.      The Defendant understands that by entering into this Agreement, the Defendant
surrenders certain rights as outlined below:

                       If the Defendant had pled not guilty and persisted in that plea, the Defendant
would have had the right to have a grand jury consider the charges in the Information against ban
in Criminal No. [TBD]. The Defendant would have had the right to a speedy jury trial with the 423,
close assistance of competent counsel. That trial could be conducted by a judge, without a jury, i
the Defendant, this Office, and the Court all agreed.

                       If the Defendant elected a jury trial, the jury would be composed of twelve
individuals selected from the community. Counsel and the Defendant would have the opportunity
to challenge prospective jurors who demonstrated bias or who were otherwise unqualified, and
would have the opportunity to strike a certain number of jurors peremptorily. All twelve jurors
would have to wee unanimously before the Defendant could be found guilty of any count. The
jury would be instructed that the Defendant was presumed to be innocent, and that presumption
could be overcome only by proof beyond a reasonable doubt.

                    If the Defendant went to trial, the Government would have the burden of
proving the Defendant guilty beyond a reasonable doubt. The Defendant would have the right to


                                                   3
        Case 8:19-cr-00035-TDC Document 6 Filed 01/25/19 Page 4 of 10




confront and cross-examine the Government's witnesses. The Defendant would not have to
present any defense witnesses or evidence whatsoever. If the Defendant wanted to call witnesses
in defense, however, the Defendant would have the subpoena power of the Court to compel the
witnesses to attend.

                      The Defendant would have the right to testify in the Defendant's own
defense if the Defendant so chose, and the Defendant would have the right to refuse to testify. If
the Defendant chose not to testify, the Court could instruct the jury that they could not draw any
adverse inference from the Defendant's decision not to testify.

                       If the Defendant were found guilty after a trial, the Defendant would have
the right to appeal the verdict and the Court's pretrial and trial decisions on the admissibility of
evidence to see if any errors were committed which would require a new trial or dismissal of the
charges. By pleading guilty, the Defendant knowingly gives up the right to appeal the verdict and
the Court's decisions.

                       By pleading guilty, the Defendant will be giving up all of these rights,
except the right, under the limited circumstances set forth in the "Waiver of Appeal" paragraph
below, to appeal the sentence. By pleading guilty, the Defendant understands that the Defendant
may have to answer the Court's questions both about the rights being given up and about the facts
of the case. Any statements that the Defendant makes during such a hearing would not be
admissible against the Defendant during a trial except in a criminal proceeding for perjury or false
statement.

                        If the Court accepts the Defendant's plea of guilty, the Defendant will be
giving up the right to file and have the Court rule on pretrial motions, and there will be no further
trial or proceeding of any kind in the above-referenced criminal case, and the Court will find the
Defendant guilty.

                       By pleading guilty, the Defendant will also be giving up certain valuable
civil rights and may be subject to deportation or other loss of immigration status, including possible
denaturalization. The Defendant recognizes that if the Defendant is not a citizen of the United
States, or is a naturalized citizen, pleading guilty may have consequences with respect to the
Defendant's immigration status. Under federal law, conviction for a broad range of crimes can
lead to adverse immigration consequences, including automatic removal from the United States.
Removal and other immigration consequences are the subject of a separate proceeding, however,
and the Defendant understands that no one, including the Defendant's attorney or the Court, can
predict with certainty the effect of a conviction on immigration status. The Defendant is not
relying on any promise or belief about the immigration consequences of pleading guilty. The
Defendant nevertheless affirms that the Defendant wants to plead guilty regardless of any potential
immigration consequences.




                                                  4
        Case 8:19-cr-00035-TDC Document 6 Filed 01/25/19 Page 5 of 10




                             Advisory Sentencing Guidelines Apply

                The Defendant understands that the Court will determine a sentencing guidelines
range for this case (henceforth the "advisory guidelines range") pursuant to the Sentencing Reform
Act of 1984 at 18 U.S.C. § 3551-3742 (excepting 18 U.S.C. § 3553(b)(1) and 3742(e)) and 28
U.S.C. §§ 991 through 998. The Defendant further understands that the Court will impose a
sentence pursuant to the Sentencing Reform Act, as excised, and must take into account the
advisory guidelines range in establishing a reasonable sentence.

                           Factual and Advisory Guidelines Stipulation

               This Office and the Defendant stipulate and agree to the Statement of Facts set forth
in Attachment A, which is incorporated by reference herein, and to the following applicable
guidelines factors:

       Criminal No. [TBD1 — Count One (Wire Fraud):

                      The base offense level is 7, pursuant to United States Sentencing Guidelines
(U.S.S.G.) § 2B1.1(a).

                      A 6-level increase applies, pursuant to U.S.S.G. § 2B1.1(b)(1)(D), because
the loss exceeded $40,000 but did not exceed $90,000.

                        This Office does not oppose a 2-level reduction in the Defendant's adjusted
offense level pursuant to U.S.S.G. § 3E1.1(a), based upon the Defendant's apparent prompt
recognition and affirmative acceptance of personal responsibility for the Defendant's criminal
conduct. This Office may oppose any adjustment for acceptance of responsibility under U.S.S.G.
§ 3E1.1(a) and may decline to make a motion pursuant to U.S.S.G. § 3E1.1(b), if the Defendant:
(i) fails to admit each and every item in the factual stipulation; (ii) denies involvement in the
offense; (iii) gives conflicting statements about the Defendant's involvement in the offense; (iv) is
untruthful with the Court, this Office, or the United States Probation Office; (v) obstructs or
attempts to obstruct justice prior to sentencing; (vi) engages in any criminal conduct between the
date of this Agreement and the date of sentencing; (vii) attempts to withdraw the plea of guilty; or
(viii) violates this Agreement in any way.

                       There is no agreement as to the Defendant's criminal history in the current
case, Criminal No. [TBD], and the Defendant understands that the Defendant's criminal history
could alter the Defendant's offense level. Specifically, the Defendant understands that the
Defendant's criminal history could alter the final offense level if the Defendant is determined to
be a career offender or if the instant offense was a part of a pattern of criminal conduct from which
the Defendant derived a substantial portion of the Defendant's income.

        Criminal No. TDC-17-0388 — Violations of Supervised Release:

               a.      The parties agree that, pursuant to U.S.S.G. § 7B1.1(a)(1), the advisory
guidelines range for a Grade A violation applies.


                                                  5
        Case 8:19-cr-00035-TDC Document 6 Filed 01/25/19 Page 6 of 10




                     The parties further agree that, at the time of her original conviction in the
case underlying Criminal No. TDC-17-0388, the Defendant had a criminal history of VI.

                       Thus, the parties agree that, pursuant to U.S.S.G. § 7B1.4(a), the advisory
guidelines range for the Violation of Supervised Release is 33-36 months. Pursuant to U.S.S.G.
§ 7BI.3(f), any term of imprisonment imposed upon the revocation of supervised release shall be
ordered to be served consecutively to any sentence of imprisonment that the Defendant is serving,
whether or not the sentence of imprisonment being served resulted from the conduct that is the
basis of the revocation of supervised release.

        7.      Other than as set forth above, no other offense characteristics, sentencing guidelines
factors, potential departures or adjustments set forth in the United States Sentencing Guidelines
are in dispute or will be raised in calculating the advisory guidelines range.

                                      Rule 11(c) (1) (C) Plea

                 The parties stipulate and agree pursuant to Federal Rule of Criminal Procedure
11(c)(1)(C) that in Criminal No. [TBD] a sentence of 24 months to 33 months of imprisonment
in the custody of the Bureau of Prisons is the appropriate disposition of this case taking into
consideration the nature and circumstances of the offense, the Defendant's criminal history, and
all of the other factors set forth in 18 U.S.C. § 3553(a).

                This Office will recommend a sentence of 24 months to 33 months of
imprisonment for the Violations of Supervised Release in Criminal No. TDC-17-0388, to be
served concurrent to the term of imprisonment in Criminal No. [TBD], notwithstanding any
applicability of U.S.S.G. § 7B1.3(f).

               This Agreement does not affect the Court's discretion to impose any lawful term of
supervised release or fine or to set any lawful conditions of probation or supervised release. In the
event that the Court rejects this Agreement, except under the circumstances noted below, either
party may elect to declare the Agreement null and void. Shpyld the Defendant so elect, the
Defendant will be afforded the opportunity to withdraw -Islitfel a pursuant to the provisions of
Federal Rule of Criminal Procedure 11(c)(5). The parties agree that if the Court finds that the
Defendant engaged in obstructive or unlawful behavior and/or failed to acknowledge personal
responsibility as set forth herein, neither the Court nor the Government will be bound by the
specific sentence contained in this Agreement, and the Defendant will not be able to withdraw*
plea.                                                                                             he.(

                                     Obligations of the Parties

               At the time of sentencing, each of the parties will recommend concurrent sentences
within the range of 24 months to 33 months imprisonment as to both Criminal No. [TBD] and
Criminal No. TDC-I 7-0288. In addition, this Office will recommend a three-year term of
supervised release. This Office and the Defendant reserve the right to bring to the Court's attention
all information with respect to the Defendant's background, character, and conduct that this Office
or the Defendant deem relevant to sentencing, including the conduct that is the subject of any


                                                  6
        Case 8:19-cr-00035-TDC Document 6 Filed 01/25/19 Page 7 of 10




counts of the Information. At the time of sentencing, this Office will move to dismiss any open
counts against the Defendant.

                                             Restitution

        12.     The Defendant agrees to the entry of a restitution order for the full amount of the
victims' losses, which the parties stipulate is at least $42,320. The Defendant agrees that, pursuant
to 18 U.S.C. §§ 3663 and 3663A and 3563(b)(2) and 3583(d), the Court may order restitution of
the full amount of the actual, total loss caused by the offense conduct set forth in the factual
stipulation. The total amount of restitution shall be due immediately and shall be ordered to be
paid forthwith. Any payment schedule imposed by the Court establishes only a minimum
obligation. Defendant will make a good faith effort to pay any restitution. Regardless of
Defendant's compliance, any payment schedule does not limit the United States' ability to collect
additional amounts from Defendant through all available collection remedies at any time. The
Defendant further agrees that the Defendant will fully disclose to this Office, the probation officer,
and to the Court, subject to the penalty of perjury, all information (including but not limited to
copies of all relevant bank and financial records) regarding the current location and prior
disposition of all funds obtained as a result of the criminal conduct set forth in the factual
stipulation. The Defendant further agrees to take all reasonable steps to retrieve or repatriate any
such fluids and to make them available for restitution. If the Defendant does not fulfill this
provision, it will be considered a material breach of this Agreement, and this Office may seek to
be relieved of its obligations under this Agreement.

                                             Forfeiture

               The Defendant understands that the Court may enter an Order of Forfeiture as part
of the Defendant's sentence, and that the Order of Forfeiture may include assets directly traceable
to the offense(s), substitute assets, and/or a money judgment equal to the value of the property
derived from, or otherwise involved in, the offenses.

               The Defendant agrees to consent to the entry of orders of forfeiture for the property
described herein and waives the requirements of Federal Rules of Criminal Procedure 32.2 and
43(a) regarding notice of the forfeiture in the charging instrument, announcement of the forfeiture
at sentencing, and incorporation of the forfeiture in the judgment. This Office agrees to seek the
Attorney General's approval to apply forfeited assets to the Defendant's Restitution Order.

                 The Defendant agrees to assist fully in the forfeiture of the above property. The
Defendant agrees to disclose all assets and sources of income, to consent to all requests for access
to information related to assets and income, and to take all steps necessary to pass clear title to the
forfeited assets to the United States, including executing all documents necessary to transfer such
title, assisting in bringing any assets located outside of the United States within the jurisdiction of
the United States, and taking whatever steps are necessary to ensure that assets subject to forfeiture
are made available for forfeiture.

             The Defendant waives all challenges to any forfeiture carried out in accordance
with this Agreement on any grounds, including any and all constitutional, legal, equitable,


                                                  7
        Case 8:19-cr-00035-TDC Document 6 Filed 01/25/19 Page 8 of 10




statutory, or administrative grounds brought by any means, including through direct appeal, habeas
corpus petition, or civil complaint. The Defendant will not challenge or seek review of any civil
or administrative forfeiture of any property subject to forfeiture under this Agreement, and will
not assist any third party with any challenge or review or any petition for remission of forfeiture.

                                        Waiver of Appeal

      17.     In exchange for the concessions made by this Office and the Defendant in this
Agreement, this Office and the Defendant waive their rights to appeal as follows:

                        The Defendant knowingly waives all right, pursuant to 28 U.S.C. § 1291 or
any other statute or constitutional provision, to appeal the Defendant's conviction on any ground
whatsoever. This includes a waiver of all right to appeal the Defendant's conviction on the ground
that the statute(s) to which the Defendant is pleading guilty is unconstitutional, or on the ground
that the admitted conduct does not fall within the scope of the statute(s), to the extent that such
challenges legally can be waived.

                        If the Court imposes a term of imprisonment within the agreed-upon range
in Criminal No. [TBD], then the Defendant and this Office knowingly and expressly waive all
rights conferred by 18 U.S.C. § 3742 to appeal the sentence imposed for any reason (including the
establishment of the advisory sentencing guidelines range, the determination of the Defendant's
criminal history, the weighing of the sentencing factors, and any constitutional challenges to the
calculation and imposition of any term of imprisonment, fine, order of forfeiture, order of
restitution, and term or condition of supervised release).

                        In Criminal No. TDC-17-0388, the Defendant and this office knowingly and
expressly waive all rights conferred by 18 U.S.C. § 3742 to appeal whatever sentence is imposed
(including any term of imprisonment, fine, term of supervised release, or order of restitution) for
any reason (including the establishment of the advisory sentencing guidelines range, the
determination of the Defendant's criminal history, the weighing of the sentencing factors, and any
constitutional challenges to the calculation and imposition of any term of imprisonment, tine, order
of forfeiture, order of restitution, and term or condition of supervised release), except as follows:
the Defendant reserves the right to appeal any term of imprisonment to the extent that the Court
orders such term of imprisonment to run consecutive to any term of imprisonment in Criminal No.
[TBD].
                       The Defendant waives any and all rights under the Freedom of Information
Act relating to the investigation and prosecution of the above-captioned matter and agrees not to
file any request for documents from this Office or any investigating agency.

                       Defendant's Conduct Prior to Sentencing and Breach

        18.      Between now and the date of the sentencing, the Defendant will not engage in
conduct that constitutes obstruction ofjustice under U.S.S.G. § 30.1; will not violate any federal,
state, or local law; will acknowledge guilt to the probation officer and the Court; will be truthful
in any statement to the Court, this Office, law enforcement agents, and probation officers; will


                                                  8
        Case 8:19-cr-00035-TDC Document 6 Filed 01/25/19 Page 9 of 10




cooperate in the preparation of the presentence report; and will not move to withdraw from the
plea of guilty or from this Agreement.

                If the Defendant engages in conduct prior to sentencing that violates the above
paragraph of this Agreement, and the Court finds a violation by a preponderance of the evidence,
then: (i) this Office will be free from its obligations under this Agreement; (ii) this Office may
make sentencing arguments and recommendations different from those set out in this Agreement,
even if the Agreement was reached pursuant to Rule 11(c)(1)(C); and (iii) in any criminal or civil
proceeding, this Office will be free to use against the Defendant all statements made by the
Defendant and any of the information or materials provided by the Defendant, including
statements, information, and materials provided pursuant to this Agreement, and statements made
during proceedings before the Court pursuant to Rule 11 of the Federal Rules of Criminal
Procedure. A determination that this Office is released from its obligations under this Agreement
will not permit the Defendant to withdraw the guilty plea. The Defendant acknowledges that the
Defendant may not withdraw the Defendant's guilty plea—even if made pursuant to Rule
11(c)(1)(C)—if the Court finds that the Defendant breached the Agreement. In that event, neither
the Court nor the Government will be bound by the specific sentence or sentencing range agreed
and stipulated to herein pursuant to Rule 11(c)(1)(C).

                                        Entire Agreement

                This letter, together with the Sealed Supplement, constitutes the complete plea
agreement in this case. This letter, together with the Sealed Supplement, supersedes any prior
understandings, promises, or conditions between this Office and the Defendant. There are no other
agreements, promises, undertakings, or understandings between the Defendant and this Office
other than those set forth in this letter and the Sealed Supplement. No changes to this Agreement
will be effective unless in writing, signed by all parties and approved by the Court.

       If the Defendant fully accepts each and every term and condition of this Agreement, please
sign and have the Defendant sign the original and return it to me promptly.

                                                    Very truly yours,

                                                    Robert K. Hur
                                                    United States Attorney


                                                    fli'onlas P. Windom
                                                    Assistant United States Attorney

                                                     Lauren M. Either
                                                     Special Assistant United States Attorney




                                                9
       Case 8:19-cr-00035-TDC Document 6 Filed 01/25/19 Page 10 of 10




        I have read this Agreement, including the Sealed Supplement, and carefully reviewed every
part of it with my attorney. I understand it and I voluntarily agree to it. Specifically, I have
reviewed the Factual and Advisory Guidelines Stipulation with my attorney and I do not wish to
change any part of it. I am completely satisfied with the representation of my attorney.



                                                  'ka Wright


        I am the Defendant's attorney. I have carefully reviewed every part of this Agreement,
including the Sealed Supplement with the Defendant. The Defendant advises me that the
Defendant understands and accepts its terms. To my knowledge, the Defendant's decision to enter
into this Agreement is an informed and voluntary one.


 ft/2-3 /7.-- 0
Da e                                                       sq.




                                               10
